                                                                                    Case 2:18-cv-10721-R-AS Document 8 Filed 01/18/19 Page 1 of 2 Page ID #:56



                                                                                    1 Brian A. Sutherland (SBN 248486)
                                                                                      bsutherland@reedsmith.com
                                                                                    2
                                                                                      REED SMITH LLP
                                                                                    3 101 Second Street, Suite 1800
                                                                                      San Francisco, CA 94105-3659
                                                                                    4 Telephone: (415) 543-8700
                                                                                      Facsimile: (415) 391-8269
                                                                                    5

                                                                                    6 Attorneys for Defendant Yelp Inc.

                                                                                    7

                                                                                    8                          UNITED STATES DISTRICT COURT
                                                                                    9                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                   WESTERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 JARON BRIGNAC, an individual,                 Case No. 2:18-cv-10721 R (ASx)
REED SMITH LLP




                                                                                   13
                                                                                                          Plaintiff,
                                                                                                                                    CERTIFICATE OF SERVICE
                                                                                   14
                                                                                              vs.
                                                                                   15
                                                                                        YELP, INC., a California Corporation,
                                                                                   16
                                                                                        1-10 INCLUSIVE,
                                                                                   17
                                                                                                          Defendants.
                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                        CERTIFICATE OF SERVICE
                                                                                    Case 2:18-cv-10721-R-AS Document 8 Filed 01/18/19 Page 2 of 2 Page ID #:57



                                                                                    1                             CERTIFICATE OF SERVICE

                                                                                    2        I am a resident of the State of California, over the age of eighteen years, and not
                                                                                    3 a party to the within action. My business address is REED SMITH LLP, 101 Second

                                                                                    4 Street, Suite 1800, San Francisco, CA 94105. On January 18, 2019, I served the

                                                                                    5 following documents by the method indicated below:

                                                                                    6
                                                                                             Yelp Inc.’s Notice of Motion and Motion to Dismiss under Rule 12(b)(c)
                                                                                    7
                                                                                             Memorandum Of Law In Support Pf Yelp Inc.’s Motion To Dismiss
                                                                                    8        Under Rule 12 (B)(6)
                                                                                    9
                                                                                             Proposed Order Granting Yelp Inc.’s Motion to Dismiss under Rule 12
                                                                                   10        (b)(6)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        Certificate of Service
                                                                                   12 
                                                                                            by personally delivering the document(s) listed above to the person(s) at the
REED SMITH LLP




                                                                                   13       address(es) set forth below.

                                                                                   14      by placing the documents listed above in a sealed envelope with postage thereon
                                                                                            fully prepaid, in the United States mail at Ankeny, Iowa, addressed as set forth
                                                                                   15       below.
                                                                                   16 
                                                                                            by placing the document(s) listed above in a sealed envelope(s) and consigning it
                                                                                   17       to an express mail service for guaranteed delivery on the next business day
                                                                                            following the date of consignment to the address(es) set forth below.
                                                                                   18
                                                                                           by transmitting via email to the parties at the email addresses listed below:
                                                                                   19
                                                                                                                       Jaron Brignac
                                                                                   20
                                                                                                                       16450 Palomino Place
                                                                                   21                                  Santa Clarita, CA 91387
                                                                                                                       Tel: (818) 738-9861
                                                                                   22                                  Fax: (818) 698-6492
                                                                                                                       Email: bpcslaw@gmail.com
                                                                                   23

                                                                                   24        I declare under penalty of perjury that the above is true and correct. Executed
                                                                                   25 on January 18, 2019, at San Francisco, California.

                                                                                   26

                                                                                   27                                            /s/ Silvia Escobar
                                                                                                                                 Silvia Escobar
                                                                                   28

                                                                                                                                 –1–
                                                                                                                        CERTIFICATE OF SERVICE
